
	
		I
		112th CONGRESS
		1st Session
		H. R. 3318
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2011
			Mr. Fleischmann
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to temporarily
		  exclude capital gain from gross income.
	
	
		1.Short titleThis Act may be cited as the
			 Growing Jobs Through Capital Act of
			 2011.
		2.Two-year capital
			 gains tax relief
			(a)In
			 generalPart I of subchapter
			 P of chapter 1 of the Internal Revenue Code of 1986 (relating to treatment of
			 capital gains) is amended by adding at the end the following new
			 section:
				
					1203.Two-year
				exclusion of gain from sale of capital assets
						(a)In
				generalGross income shall
				not include gain from the sale or exchange of an asset which is a capital asset
				in the hands of the taxpayer.
						(b)TerminationSubsection (a) shall not apply to any sale
				or exchange later than 2 years after the date of the enactment of this
				section.
						.
			(b)ClericalPart
			 I of subchapter P of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new item:
				
					
						1203. Gain on capital
				assets.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to sales or
			 exchanges after the date of the enactment of this Act, in taxable years ending
			 after such date.
			
